Citation Nr: 9902526	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-25 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 1946 
in the U.S. Army.

When this case was previously before the Board of Veterans 
Appeals (BVA or Board) in March 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1. The certificate of the veterans death reflects that he 
died on March [redacted], 1992, at the age of 67, due to multi-
organ failure, chronic obstructive pulmonary disease 
(COPD), cor pulmonale, atrial fibrillation, 
thrombocytopenia, and liver disease.

2. At the time of the veterans death, service connection had 
not been established for any disability.

3. Multi-organ failure, COPD, cor pulmonale, atrial 
fibrillation, thrombocytopenia, and liver disease were 
initially demonstrated years after service, and have not 
been shown to be related to service.

4. Full body exposure of the veteran during service to 
nitrogen, sulfur mustard or Lewisite has not been 
demonstrated.


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 5107(a), 
1110, 1310 (West 1991); 38 C.F.R. §§ 3.303, 3.312, 
3.316(a)(2) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is the veteran's widow.  She maintains, in 
substance, that the veteran's death was caused by COPD.  
Although the veteran was not service-connected for COPD at 
the time of his death, the appellant asserts that the veteran 
developed this condition as a result of exposure to mustard 
gas while on active duty at Camp Stewart, Georgia in 1943.

The record shows that the veteran died in March 1992 at the 
age of 67.  The immediate cause of death, as listed on the 
Certificate of Death, was septic shock, due to or as a 
consequence of multiple organ failure, COPD, cor pulmonale, 
atrial fibrillation, thrombocytopenia and liver disease.  At 
the time of the veterans death, service connection had not 
been established for any disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

To establish direct service connection for the cause of the 
veteran's death, the evidence must show that disability due 
to disease or injury incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  Service connection for the cause of 
the veterans death is warranted on a presumptive basis where 
the veteran experienced full-body exposure to nitrogen, 
sulfur mustard or Lewisite during active military service and 
subsequently developed COPD. 38 C.F.R. § 3.316(a)(2).  

As a preliminary matter, the Board finds that the appellant's 
claim for service connection for the cause of the veterans 
death is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When an appellant submits a well-grounded claim, VA must 
assist him in developing facts pertinent to that claim.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding this issue, and that no further 
assistance to the appellant is required to comply with 38 
U.S.C.A. § 5107(a).

The veterans claims folder is a rebuilt folder.  In response 
to VA requests in August 1993 and July 1995, the National 
Personnel Records Center (NPRC) had no available service 
medical records for the veteran, with the exception of a June 
1993 report of information from the hospital admission card 
data files for 1942-1945 and for 1950-1954 created by the 
Office of the Surgeon General.  This report indicated the 
veteran had been treated in 1945 for acute nasopharyngitis.  

In a statement dated in August 1993, the appellant reported 
that the only paper she had showing where her husband was 
during mustard gas experiments was a Board of Veterans 
Appeals decision dated July 30, 1981.

In June 1994, the appellant testified at an RO personal 
hearing, along with [redacted], the widow of a friend who 
had served with the veteran.  The appellant submitted a copy 
of a service personnel record showing that the veteran, along 
with Mrs. [redacted]s late husband, were awarded battle credit 
for participation in the campaign Northern France, as 
established May 1, 1945.  Mrs. [redacted] testified that her 
husband had described undergoing mustard gas testing at Camp 
Stewart with the veteran and two other friends, named 
[redacted] and [redacted].  The appellant testified that her 
husband had had skin problems after the service, and about 
once a year experienced episodes of heavy breathing, flu-like 
symptoms and the need for bed-rest that lasted several days.  
She stated that, in 1974, the veteran had reported exposure 
to mustard gas to a doctor at the University of Michigan 
hospital. 

At the hearing, the appellant submitted a copy of the July 
30, 1981 Board decision, not otherwise in the claims file, 
denying the veteran service connection for a skin disorder.  
The decision notes testimony from the veteran that in 1943 he 
took part in mustard gas experiments at Camp Stewart, 
Georgia.  The decision also refers to affidavits submitted 
from [redacted] and [redacted], dated in March 1980, 
stating that they underwent mustard gas testing with the 
veteran.  

In a statement dated in July 1994, and received in August 
1994, [redacted] wrote that in July 1943 he and the 
veteran together underwent two gas tests at Camp Stewart, 
Georgia.  One test reportedly consisted of entering a gas 
chamber when military officers stated that the gas was tear 
gas.  Mr. [redacted] offered he felt that the gas had been more 
lethal than tear gas, and may have been mustard gas, since 
all the soldiers felt ill after the test.  Mr. [redacted] 
reported that the other test consisted of drops of mustard 
gas applied to each arm.

Turning to the medical evidence of record, the Board notes 
that private medical records submitted by Richard E. Lockard, 
M.D., dated from March 1990, show that the veteran complained 
variously of wheezing, shortness of breath and sinus problems 
in February 1992.  On February 17, 1992, an impression was 
provided of atrial fibrillation with a rapid ventricular 
response and hypertension, as well as congestive heart 
failure.  On February 26, a radiographic examination resulted 
in an impression of continued mild cardiomegaly, and other 
medical records dated that day provide an impression of acute 
congestive heart failure.  

Records of the veteran's terminal hospitalization show that 
he was admitted to St. Lukes Hospital on February 27, 1992.  
The admitting diagnoses were right-sided heart failure, 
severe COPD, hypoxia, hypokalemia and fever.  The final 
diagnoses were pneumonia, COPD, congestive heart failure, 
supraventricular tachycardia, thrombocytopenia, acute 
gastrointestinal bleed, respiratory failure, diabetes 
mellitus, atrial fibrillation with fast ventricular response, 
sepsis and multi-system organ failure. 

In a VA report of contact, dated March 30, 1995, it was 
indicated that the veterans name did not appear on the VAs 
list of participants in mustard gas testing/training in the 
Army.

Correspondence was received in August 1995 from the U.S. Army 
Chemical and Biological Defense Command (CBDCOM) in response 
to a VA request to verify participation by the veteran in 
mustard gas testing.  CBDCOM informed the RO that it did not 
maintain records of individuals searchable by name, and that 
additional information such as the veteran's training, units, 
previous statements, and medical records were necessary for a 
search.  

In response to a VA request to verify the veterans mustard 
gas exposure in service, possibly at Camp Stewart, Georgia, 
the NPRC indicated no additional records were available.

In accordance with the March 1997 remand, in April 1997, the 
RO asked the appellant to submit additional information so 
that more evidentiary development could be undertaken.  She 
was asked to complete and return medical release forms; 
provide pertinent information that [redacted] or 
[redacted] could provide regarding the dates of mustard 
gas tests, type of tests, equipment used, duty station, and 
unit assignments; and asked to contact [redacted] and 
request that she provide similar information regarding her 
husband.  

In July 1997, the RO received correspondence from CBDCOM 
regarding a search for records pertaining to [redacted] 
[redacted].  Again, CBDCOM stated that it did not maintain 
records of individuals searchable by name.  Additional 
information such as the veteran's training, units and medical 
records were necessary for a search.  

In March and July 1998, the appellant advised the VA that she 
had no additional information to provide.  

Also in accordance with the March 1997 remand, a VA Assistant 
Chief, Pathology and Laboratory Medicine Service, reviewed 
the veteran's entire claims file in July 1997.  The claims 
file included all available medical records, including those 
records of private treatment in February and March 1992.  The 
report by the VA examiner set forth the veteran's pertinent 
medical history and addressed his COPD.  The examiner noted 
that the veteran did have some predisposing conditions, 
namely his 100+ pack/year smoking and asthma since a young 
age.  The examiner identified February 1992 private chest x-
rays and Swan-Ganser findings, reported in April 1992, as 
compatible with COPD, but not specific to COPD and seen in a 
number of conditions such as congestive heart failure.  It 
was opined that private laboratory parameters from February 
1992 were not markedly elevated, as would be expected with 
severe end-stage COPD.  

The examiner noted that the presence of mild to moderate COPD 
could not be definitely excluded, given the lack of more 
sensitive studies.  There was no morphological radiographic 
evidence of advanced COPD.  After reviewing the private 
discharge summary from the veteran's terminal 
hospitalization, the VA examiner noted that it was apparent 
that the veteran had multi-organ system failure of which 
sepsis and a long-standing history of congestive heart 
failure associated with dysrhymia played a major role.  It 
was confirmed that a possible degree of mild to moderate COPD 
may have been a contributing factor, but that the primary 
etiology of the veterans demise appeared to be more 
associated with a septic process and congestive heart failure 
associated with chronic supraventricular dysrhythmias.  It 
was additionally reported that the veteran's acute 
gastrointestinal bleeding and associated thrombocytopenia 
superimposed on a background of diabetes melitis and its 
multiple metabolic and immunologic sequelae appeared to have 
been a major contributing factor in the veteran's demise.  

It is unfortunate that the veterans service medical records 
are unavailable.  In such instance, the Board has a 
heightened duty to explain the reasons and bases for its 
decision.  In this regard, it is additionally noted by the 
Board that evidence generated other than in service may prove 
especially useful in establishing entitlement to the benefit 
sought.

There is no objective evidence of record that any of the 
fatal disabilities at issue was demonstrated prior to decades 
after the veterans discharge from active service.  
Additionally, there exists no competent (medical) evidence 
establishing any link to the fatal disabilities, initially 
demonstrated decades after service, and the veterans active 
service.

The Board recognizes the statements made by the appellant 
that the veteran's death was the result of COPD.  While the 
appellant is competent to describe her observations relative 
to the veterans appearance and observable symptoms, as a 
layperson, she is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis, 
etiology, or attribution of causation.  Espiritu, 2 Vet. 
App.  492 (1992).  As such, her assertions regarding the 
cause of the veteran's death do not constitute competent 
evidence supporting her claim. 

Additionally, the evidence of record fails to establish that 
the veteran had full-body exposure to mustard gas in service 
so as to warrant service connection for the cause of the 
veterans death on a presumptive basis.  Searches by CBDCOM 
and NPRC, based on the available evidence, have not produced 
verification of full-body exposure of the veteran to mustard 
gas in service.  Further, the veterans name is not on the 
VAs list of participants in mustard gas testing/training in 
the Army.  Moreover, a statement from a purported comrade of 
the veteran during full-body gas testing in service specifies 
that military officers identified the gas at that time as 
tear gas, and not mustard gas.  Although the comrade 
speculated the military officers identification of the gas 
was erroneous, the record contains no competent basis for 
such speculation.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for the cause of the veterans death.  
There exists no approximate balance of the evidence so as to 
warrant service connection based on resolution of doubt in 
the appellants favor.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
